Title: From Thomas Jefferson to William Short, 10 November 1804
From: Jefferson, Thomas
To: Short, William


               
                  
                     Dear Sir
                  
                  Washington Nov. 10. 04.
               
               Your favor of the 5th. has been duly recieved; & I am very thankful to you as well as to your good friend for the attention you have paid to the commission respecting the Cahusac: and if it’s quality is unchanged, it is a wine which will please here. it will come safely through our Consul at Bordeaux, & the more so as that harbour is not included in the English blockade.   the party division in this country is certainly not among it’s pleasant features. to a certain degree it will always exist: and chiefly in mercantile places. in the country in those states where the republicans have a decided superiority, party hostility has ceased to infest society. but in those states where the parties are nearly equal the bitterness is in it’s paroxysm. this is especially the case in Connecticut Massachusets & N. Hampshire where the Federalists have still the majority but see that they must lose it in a trial or two more. I can readily suppose that the disapprobation expressed to you by one gentleman of the scurrilities of their papers must be sincere in those who have good sense & moderation of temper. but that it is not general is proved by the continuance of those scurrilities. the editors are but cooks who must consult the palates of their customers. the toasts given at the fête with which mr King was complimented shew the spirit of a high-figuring portion of the party, and have sealed the decree which places him for ever in private life. if the federalists would have been contented with my giving a very moderate participation in office to those who had been totally excluded, I had hoped to have been able to effect a reconciliation, & would sincerely have attempted it. but they spurned every overture of conciliation. I have therefore long since given up the idea, & proceed in all things without caring what they will think, say or do. to me will have fallen the drudgery of putting them out of condition to do mischief. my successor I hope will have smoother seas.—I inclose you a note for 500. D. it is not in my power to be as punctual in this as I wish & had expected. I do not believe I can remit any thing the next month; but be assured I will keep my shoulder steadily to it. I hope we shall see you here this winter. accept my affectionate salutations and assurances of constant esteem & attachment.
               
                  
                     Th: Jefferson
                  
               
            